         Case 2:19-cv-01578-CCW Document 59 Filed 07/20/21 Page 1 of 24




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 CONSTANTINE ANGELOPOULOS,                         )
                                                   )
                                                   )               2:19-CV-01578-CCW
                Plaintiff,                         )
                                                   )
         v.                                        )
                                                   )
 HDR ENGINEERING, INC.,                            )
                                                   )
                                                   )
                                                   )
                Defendant.                         )

                                           OPINION
        Before the Court is Defendant HDR Engineering, Inc.’s Motion for Summary Judgment,

ECF No. 45, and HDR’s Motion to Strike Section VIII of Plaintiff’s Opposition, ECF No. 54.

Because the Court concludes that Plaintiff Constantine Angelopoulos has not met his burden of

producing evidence to show pretext, HDR’s Motion for Summary Judgment will be GRANTED.

Furthermore, because the Court will grant summary judgment in HDR’s favor, HDR’s Motion to

Strike will be DENIED AS MOOT.

I.      Background

        A.     Procedural History
        Mr. Angelopoulos filed his Complaint—which asserts discrimination on the basis of age

in violation of the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621, et seq.

(Count I) and the Pennsylvania Human Relations Act (“PHRA”), 43 Pa. C.S.A. § 951, et seq.

(Count II)—on December 9, 2019. See ECF No. 1. In it, he also asserts that HDR’s alleged

adverse action against him constituted (1) unlawful retaliation and (2) constructive discharge. See

id. at ¶ 17.
          Case 2:19-cv-01578-CCW Document 59 Filed 07/20/21 Page 2 of 24




         On October 23, 2020, the case was transferred to the undersigned. See ECF No. 35.

Thereafter, the parties completed fact discovery and HDR filed its Motion for Summary Judgment.

see ECF Nos. 34, 45. Plaintiff submitted a Brief in Opposition, ECF No. 50, and HDR then filed

its Motion to Strike a portion of Plaintiff’s Opposition. See ECF No. 54. Both of HDR’s Motions

have been fully briefed and are now ripe for disposition.

         B.       Plaintiff’s Rule 56(d) Application is Without Merit

         Before summarizing the undisputed material facts relevant to HDR’s Motion for Summary

Judgment, two procedural points must be addressed. First, in the final section of his Opposition

to HDR’s Motion for Summary Judgment, Plaintiff asserts—not for the first time in this case—

that HDR failed to provide timely and complete responses to certain discovery requests and, as a

result, HDR’s Motion for Summary Judgment should be denied and discovery reopened pursuant

to Federal Rule of Civil Procedure 56.1 See ECF No. 50 at 15–18. According to Plaintiff, the

Court denied his prior Motion to Compel on this issue, ECF No. 42, “as untimely without

consideration of circumstances other than the untimeliness without regard to fault or merit.” Id.

at 15. Plaintiff’s account of the litigation of these discovery issues is, however, incomplete at best.

The Court’s November 17, 2020, Memorandum Opinion and Order, see ECF No. 43, which sets

forth fully the reasoning for the denial of Plaintiff’s Motion to Compel, concluded that, in light of

repeated failures to adhere to applicable discovery deadlines or abide by the Court’s directives and

Practices & Procedures, Plaintiff had not demonstrated that “more diligent pursuit [of discovery]


1
  Although not cited as such in Plaintiff’s Opposition, he appears to rely on Rules 56(d) and (e). Section VIII of his
Opposition is titled “Pursuant to Federal Rule of Civil Procedure 56 If Plaintiff Has Not Received Information
Necessary to Properly Defend A Motion for Summary Judgment Then The Motion Should Be Denied.” ECF No. 50
at 15. This appears to paraphrase Rule 56(d). Plaintiff later argues that “[p]ursuant to Federal Rule of Civil Procedure
56 if a party fails to properly address another party’s assertion of the fact the Court may consider the other party’s
assertion as undisputed, provide an opportunity to address or issue any other appropriate order.” This, on the other
hand, is almost a word-for-word restatement of Rule 56(e). In light of what the Court understands Plaintiff’s argument
to be—that he lacks information necessary to adequately respond to HDR’s Motion for Summary Judgment—we will
address this portion of his Opposition as making an application under Rule 56(d).

                                                           2
         Case 2:19-cv-01578-CCW Document 59 Filed 07/20/21 Page 3 of 24




was impossible,” Trask v. Olin Corp., 298 F.R.D. 244, 268 (W.D. Pa. 2014), and therefore failed

to make the requisite showing of good cause necessary to warrant modifying the Court’s

scheduling order and reopening discovery. See id. at 6; see also Fed. R. Civ. P. 16(b)(4) (“A

schedule may be modified only for good cause and with the judge's consent.”).

        Thus, while it is true “that district courts usually grant properly filed requests for discovery

under Rule 56(d) ‘as a matter of course,’” Shelton v. Bledsoe, 775 F.3d 554, 568 (3d Cir. 2015)

(quoting Murphy v. Millennium Radio Grp. LLC, 650 F.3d 295, 309-10 (3d Cir. 2011), the same

is not true where the Rule 56(d) request fails to submit an appropriate affidavit or declaration in

compliance with Rule 56(d). See id. (citing Koplove v. Ford Motor Co., 795 F.2d 15, 18 (3d Cir.

1986) (finding the affidavit insufficient because it did not specify what discovery was needed or

why it had not previously been secured). Here, no such affidavit or declaration has been filed.

Plaintiff attempts to frame his Concise Counterstatement as an affidavit; however, even if it is a

proper affidavit (which HDR disputes), see ECF No. 56 at 1 n.1, it fails to set forth either (1) what

discovery is needed or (2) why it was not previously secured. Section VIII of Plaintiff’s

Opposition, in which he sets forth his Rule 56(d) request, does not appear or purport to be any kind

of affidavit or declaration. By itself, then, Plaintiff’s failure to comply with Rule 56(d)’s “affidavit

or declaration” requirement renders his request for additional discovery procedurally defective.

See Bradley v. United States, 299 F.3d 197, 207 (3d Cir. 2002) (explaining that failure to comply

with Rule 56(d) is fatal to a claim of insufficient discovery “in all but the most exceptional cases.”).

Furthermore, Plaintiff fails to provide any cogent explanation for why he was unable to secure the

information he claims is essential to defend against HDR’s Motion for Summary Judgment during

the discovery period. See Koplove, 795 F.2d at 18 (finding that party making request under Rule

56(d) “has an obligation to provide the court with a record which affirmatively demonstrates, with



                                                   3
        Case 2:19-cv-01578-CCW Document 59 Filed 07/20/21 Page 4 of 24




specificity, diligent efforts on his or her part [to obtain the requested discovery] and unusual

circumstances which have frustrated those efforts.”).

       This is because Plaintiff cannot demonstrate such “diligent efforts.” Id. Discovery

deadlines in this case were originally set on March 31, 2020, with discovery set to close on August

31, 2020. See ECF No. 43 at 1. United States Magistrate Judge Lisa Pupo Lenihan, then-presiding,

held a telephonic status conference on August 4, 2020, with counsel for HDR reporting that written

discovery had been served on Plaintiff and that Mr. Angelopoulos’ deposition had been scheduled.

See id. Counsel for Mr. Angelopoulos failed to attend. See id. Next, Plaintiff’s counsel did not

serve Mr. Angelopoulos’ First Set of Interrogatories and Request for Production of Documents

until August 11, 2020—more than four months after the discovery deadline was set and less than

three weeks before the close of discovery. See id. at 1–2. After obtaining a 60-day extension of

the discovery period (to October 30, 2020) and being advised that no further extensions would be

granted, Mr. Angelopoulos’ counsel again failed to diligently pursue discovery, only alerting the

Court and HDR on November 2, 2020—after the close of discovery—of certain alleged

deficiencies in HDR’s production. See id. at 2–3. When the Court provided Plaintiff’s counsel

with direction on how to proceed in resolving the alleged dispute, Mr. Angelopoulos’ counsel

again failed to comply with the Court’s Practices and Procedures, instead filing the prior Motion

to Compel, which the Court denied, with prejudice, on November 17, 2020, for the reasons stated

above. See id. at 3. Accordingly, like with the prior Motion to Compel, the Court concludes that

Plaintiff cannot carry his burden of demonstrating why the requested discovery could not have

been secured earlier, and the Court will not grant Plaintiff relief under Rule 56(d).




                                                 4
         Case 2:19-cv-01578-CCW Document 59 Filed 07/20/21 Page 5 of 24




       C.      Plaintiff Has Failed to Properly Support or Address Assertions of Fact
               Relevant to Deciding HDR’s Motion for Summary Judgment

       Second, Plaintiff’s Response to Defendant’s Concise Statement of Material Facts, ECF No.

51, and his own Concise Counterstatement of Material Facts, ECF No. 52, fail almost entirely to

properly contest or support any material fact at issue here as disputed or undisputed. See Fed. R.

Civ. P. 56(c)(1) (requiring party asserting or disputing fact to either cite to materials in the record

or show the materials cited do not establish presence or absence of genuine factual dispute). The

Western District of Pennsylvania’s Local Rules specifically require a party opposing a motion for

summary judgment to file a responsive concise statement of material fact which responds to each

numbered paragraph in the movant's concise statement by (1) admitting or denying the facts

asserted in the movant's concise statement; (2) setting forth the basis for any denial, to the extent

a fact is not admitted entirely, with appropriate citation to the record; and (3) setting forth, in

separately numbered paragraphs, any other material facts at issue. See LCvR 56(C)(1). Courts in

this district “require strict compliance with the provisions of Local Rule 56.” Mattis v. Overmeyer,

Case No. 1:16-cv-00306, 2019 U.S. Dist. LEXIS 103193, at *6 (W.D. Pa. June 20, 2019)

(collecting cases). A non-moving party “faces severe consequences for not properly responding

to a moving party's concise statement,” namely, that any fact claimed to be undisputed in the

moving party’s concise statement “‘will for the purpose of deciding the motion for summary

judgment be deemed admitted unless specifically denied or otherwise controverted by a separate

concise statement of the opposing party.’” Hughes v. Allegheny Cty. Airport Auth., Civil Action

No. 15-221, 2017 U.S. Dist. LEXIS 103819, at *2 (W.D. Pa. July 6, 2017) (quoting LCvR 56.E).

       Here, Plaintiff’s Response to Defendant’s Concise Statement, ECF No. 51, except for ¶ 1,

lodges the same boilerplate objection—that testimony from Richard Atoulikian, HDR’s Rule

30(b)(6) corporate designee, is inadmissible hearsay—to each fact asserted by HDR and then either


                                                  5
         Case 2:19-cv-01578-CCW Document 59 Filed 07/20/21 Page 6 of 24




admits the fact or denies it without any citation to the record. See, generally, ECF No. 51.

However, Plaintiff’s objection is meritless because, even if Mr. Atoulikian’s testimony contained,

in relevant portions, hearsay statements, such testimony properly may be considered at summary

judgment if it could be presented in admissible form at trial. See Shelton v. Univ. of Med. &

Dentistry, 223 F.3d 220, 223 n.2 (3d Cir. 2000) (“In this circuit, hearsay statements can be

considered on a motion for summary judgment if they are capable of admission at trial.”). Thus,

the Court agrees with HDR that, to the extent Mr. Atoulikian’s testimony was based on information

gleaned from other employees rather than personal knowledge, HDR may call those employees to

testify at trial or present the information in some other admissible form (e.g. by introducing

relevant documents or other business records). See ECF No. 57 at 2.

         On the other hand, Plaintiff’s own Concise Counterstatement, ECF No. 52, fails to

adequately support many of its assertions of facts with appropriate citations to the record. See,

e.g., ECF No. 56 at ¶¶ 2.E–L.

         Accordingly, the Court will consider as undisputed for the purpose of resolving HDR’s

Motion for Summary Judgment (1) the facts asserted in HDR’s Concise Statement, except to the

extent a properly supported fact asserted in Plaintiff’s Concise Counterstatement is to the contrary

and (2) properly supported facts asserted by Plaintiff in his Concise Counterstatement which HDR

does not dispute. See Fed. R. Civ. P. 56(e)(2) (permitting a court, where a fact is not properly

supported or disputed, to “consider the fact undisputed for the purposes of the motion”); see also

LCvR 56.E; EEOC v. United States Steel Corp., Civil Action No. 10-1284, 2013 U.S. Dist. LEXIS

22748, at *4 n.1 (W.D. Pa. Feb. 20, 2013) (“To the extent that [plaintiff] fails to either admit or

deny these facts [in defendant’s concise statement], they will be deemed admitted.”) (citing LCvR

56.E).



                                                 6
        Case 2:19-cv-01578-CCW Document 59 Filed 07/20/21 Page 7 of 24




       D.      Undisputed Material Facts
       HDR is a design and engineering firm “which handles projects throughout the country and

overseas and that it has design centers across the country, including in Raleigh, North Carolina

and in Ann Arbor, Michigan.” See ECF No. 5 (HDR’s Answer). Mr. Angelopoulos was hired by

HDR in 2006 as a “Senior Electrical Engineer.” ECF No. 46 at ¶ 1. He was 64 years old when

hired and was assigned to the Pennsylvania Industrial Practice Group. See id. Mr. Angelopoulos

remained in that position until the summer of 2015 when HDR’s East Region Industrial Client

Development Leader resigned, taking much of the group’s work with him. Id. at ¶¶ 2–3. Shortly

thereafter, most of the Pennsylvania Industrial Practice Group, except for Mr. Angelopoulos, also

resigned. Id. at ¶ 3. HDR then reassigned Mr. Angelopoulos to its Pennsylvania Water Business

Group, where Mr. Angelopoulos remained until his resignation on March 2, 2018. Id. at ¶ 4.

       HDR hired David Watson in April 2015 as a Senior Electrical Engineer into its Kentucky

Water Business Group, replacing another electrical engineer who had recently resigned. Id. at ¶¶

11–13. Mr. Watson is younger than Mr. Angelopoulos. See ECF No. 53-3 at 7 (HDR’s response

to Mr. Angelopoulos’ interrogatories, noting David Watson was born in 1971). Although Mr.

Watson reported to HDR’s Kentucky department in Lexington at the time of his hiring, he was

physically based in Columbus, Ohio. See ECF No. 46 at ¶¶ 14–15. Upon hiring, Mr. Watson was

the only Senior Electrical Engineer in the Kentucky department; as such, he immediately took on

all of the ongoing projects in that region, including some for clients with whom he had a

relationship predating his hiring by HDR. Id. at ¶ 15.

       As relevant here, at the time of Mr. Watson’s hiring, HDR’s Water Business Group

consisted of two separate geographic departments: Pennsylvania and Kentucky. Id. at ¶ 5. The

Pennsylvania department included Pennsylvania, West Virginia, and Northeast Ohio, whereas the

Kentucky department included Central and Southwest Ohio, Kentucky, and Tennessee. Id. In

                                                7
        Case 2:19-cv-01578-CCW Document 59 Filed 07/20/21 Page 8 of 24




December 2015, HDR reorganized its Water Business Group, restructuring the Pennsylvania and

Kentucky departments into one department, so that it had the same structure as HDR’s

Transportation Group. Id. at ¶¶ 16–18. Following the reorganization, HDR’s Pennsylvania Water

Business Group included Pennsylvania, West Virginia, Ohio and Kentucky. Id. Like the rest of

the employees in the former Kentucky Water Business Group, Mr. Watson was assigned to the

restructured Pennsylvania Water Business Group. Id. at ¶ 19.

       Thus, following the restructuring in December 2015, HDR had two senior electrical

engineers in its Pennsylvania Water Business Group, Mr. Angelopoulos (based in Pittsburgh) and

Mr. Watson (based in Columbus). Id. at ¶ 20. Mr. Angelopoulos and Mr. Watson continued, by

and large, to work independently following the restructuring: Mr. Angelopoulos generally worked

on Pennsylvania projects while Mr. Watson worked on Ohio and Kentucky projects. Id. at ¶ 21.

Mr. Watson and Mr. Angelopoulos did work together on projects on occasion. For example, Mr.

Atoulikian, who serves as Vice President/Northeast Client Service Manager and oversaw the

restructured Pennsylvania Water Business Group, see id. at ¶ 18, brought Mr. Watson in to assist

on the “detailed design phase” of the Cleveland-based “Second Stage Lift Project” due to increased

project scope and compressed timelines set by the client. Id. at ¶¶ 22–24. Similarly, Mr.

Angelopoulos performed quality review work on some of Mr. Watson’s projects. Id. at ¶ 26.

       An important measure HDR uses to evaluate its employees is utilization, a “metric that

measures the amount of time employees spend on billable client projects versus non-billable

administrative work that is not charged to a client.” Id. at ¶¶ 29–30. Because utilization has an

impact on HDR’s bottom line, the company sets utilization goals for its employees and its

managers track utilization closely. Id. at ¶ 31–32.




                                                 8
        Case 2:19-cv-01578-CCW Document 59 Filed 07/20/21 Page 9 of 24




       In 2016 and 2017, Mr. Angelopoulos’ utilization goal was 85%, meaning HDR expected

him to spend 34 hours per week (out of 40) on billable projects. Id. at ¶ 36. In 2016, Mr.

Angelopoulos fell just short of his target, maintaining a utilization rate of 82%. Id. at ¶ 37.

However, electrical engineering work from HDR’s Pennsylvania clients slowed through 2017, and

Mr. Angelopoulos’ utilization had dropped to 42% by year-end. Id. at ¶¶ 38, 43. Electrical

engineering work in Mr. Watson’s region, on other hand, remained steady and Mr. Watson

continued to meet or exceed his utilization target of 85% Id. at ¶ 39; see also ECF No. 56 at ¶ 2.T.

       Seeing Mr. Angelopoulos’ utilization steadily decline, his supervisors pursued work for

him outside of his geographical region and outside of the Water Business Group. ECF No. 46 at

¶ 40. Although they were able to find Mr. Angelopoulos some additional work, his utilization still

did not return to his target level. Id. at 42. On September 17, 2017, after nearly a year of falling

short of his utilization goal, HDR reduced Mr. Angelopoulos’ hours from 40 to 32 per week. Id.

at ¶ 44. He retained the same utilization goal of 85%, meaning that his weekly billable requirement

was reduced to 27.2 hours. Id. at ¶ 45. When, however, Mr. Angelopoulos’ utilization did not

improve—by February 2018 he was only billing 15 hours a week to client projects—and with

HDR unable to find sufficient additional work for him, HDR decided to again reduce Mr.

Angelopoulos’ hours, this time from 32 to 20 per week. Id. at ¶¶ 49–50, 52. Also in February

2018, HDR reduced the hours of a structural engineer in the Pennsylvania Water Business Group,

Michael Paine (age 56), from 40 to 32, also because of sub-target utilization rates. Id. at ¶¶ 51–

52.

       HDR communicated the reduction from 32 to 20 hours to Mr. Angelopoulos in a meeting

on March 2, 2018. Id. at ¶ 53. This reduction moved Mr. Angelopoulos to part-time, hourly status

and would have resulted in a loss of benefits. Id. at ¶ 56; see also ECF No. 55 at 3 (HDR agreeing



                                                 9
        Case 2:19-cv-01578-CCW Document 59 Filed 07/20/21 Page 10 of 24




that March 2018 Reduction “would have resulted in a loss of benefits.”). At the same time, HDR

informed Mr. Angelopoulos that he would be moved from his private office to a cubicle. ECF No.

46 at ¶ 56. This move was made (1) to free up office space for a newly hired Client Manager; (2)

because Mr. Angelopoulos would not be working full time; and (3) because Senior Electrical

Engineers typically did not have private offices. Id. at ¶¶ 54–56.

       Mr. Angelopoulos resigned from HDR on March 4, 2018. Id. at ¶ 58. In his resignation

letter, Mr. Angelopoulos did not complain about any alleged age discrimination. Id. at ¶¶ 59–60.

Indeed, Mr. Angelopoulos never complained of alleged discrimination or differential treatment

based on age until he filed his charge with the EEOC on August 10, 2018. Id. at ¶¶ 59–61. Of

note, when HDR first reduced Mr. Angelopoulos’ hours from 40 to 32 in September 2017, Mr.

Angelopoulos informed some of his colleagues that the change was “just right,” in part because it

allowed him to have a three-day weekend. Id. at ¶ 46.

II.    Standard of Review
       To prevail on a motion for summary judgment, the moving party must establish that “there

is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). “A factual dispute is ‘genuine’ if the ‘evidence is such that a

reasonable jury could return a verdict for the nonmoving party.’” Razak v. Uber Techs., Inc., 951

F.3d 137, 144 (3d Cir. 2020) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, (1986)).

“A factual dispute is ‘material’ if it ‘might affect the outcome of the suit under the governing law.’”

Id. (quoting Anderson, 477 U.S. at 248). “Where the record taken as a whole could not lead a

rational trier of fact to find for the non-moving party, there is no genuine issue for trial.” NAACP

v. N. Hudson Reg’l Fire & Rescue, 666 F.3d 464, 475 (3d Cir. 2011) (quoting Matsushita Elect.

Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).



                                                  10
        Case 2:19-cv-01578-CCW Document 59 Filed 07/20/21 Page 11 of 24




       The burden to establish that there is no genuine dispute as to any material fact “remains

with ‘the moving party regardless of which party would have the burden of persuasion at trial.’”

Aman v. Cort Furniture Rental Corp., 85 F.3d 1074, 1080 (3d Cir. 1996) (quoting Chipollini v.

Spencer Gifts, Inc., 814 F.2d 893, 896 (3d Cir. 1987)). Furthermore, “[i]f the non-moving party

bears the burden of persuasion at trial, ‘the moving party may meet its burden on summary

judgment by showing that the nonmoving party’s evidence is insufficient to carry that burden.’”

Kaucher v. County of Bucks, 455 F.3d 418, 423 (3d Cir. 2006) (quoting Wetzel v. Tucker, 139 F.3d

380, 383 n.2 (3d Cir. 1998)).

       Once the moving party has carried its initial burden, the party opposing summary judgment

“must do more than simply show that there is some metaphysical doubt as to the material

facts…Where the record taken as a whole could not lead a rational trier of fact to find for the

nonmoving party, there is no ‘genuine issue for trial.’” Matsushita, 475 U.S. at 586–87. Thus,

while “[t]he evidence of the nonmovant is to be believed, and all justifiable inferences are to be

drawn in his favor,” Anderson, 477 U.S. at 255, “Rule 56(e) . . . requires the nonmoving party to

go beyond the pleadings” and point to “‘specific facts showing that there is a genuine issue for

trial.’” Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986) (citation omitted). But, while the court

must “view the facts in the light most favorable to the non-moving party and draw all reasonable

inferences in that party's favor . . . to prevail on a motion for summary judgment, the non-moving

party must present more than a mere scintilla of evidence; there must be evidence on which the

jury could reasonably find for the [non-movant].” Burton v. Teleflex Inc., 707 F.3d 417, 425 (3d

Cir. 2013) (internal citations omitted).

III.   Discussion
       As noted above, Mr. Angelopoulos’ Complaint asserts two claims: discrimination on the

basis of age in violation of (1) the ADEA (Count I) and (2) the PHRA (Count II). HDR has moved

                                                11
        Case 2:19-cv-01578-CCW Document 59 Filed 07/20/21 Page 12 of 24




for summary judgment in its favor on both counts. Because the United States Court of Appeals

for the Third Circuit “has determined that the interpretation of the PHRA is identical to that of

federal anti-discrimination laws, including the ADEA,” the Court will address the claims together.

Willis v. UPMC Children’s Hosp. of Pittsburgh, 808 F.3d 638, 643 (3d Cir. 2015) (citing Connors

v. Chrysler Fin. Corp., 160 F.3d 971, 972 (3d Cir. 1998) (“There is no need to differentiate between

. . . ADEA and PHRA claims because . . . the same analysis is used for both.”)).

       A.      Legal Framework
       “The ADEA prohibits employers from ‘discharg[ing] any individual or otherwise

discriminat[ing] against any individual with respect to his compensation, terms, conditions, or

privileges of employment, because of such individual’s age.’” Willis, 808 F.3d at 643–44 (3d Cir.

2015) (quoting 29 U.S.C. § 623(a)(1)). A plaintiff in an ADEA case must establish, by a

preponderance of the evidence, that age was the “but-for” cause of the complained-of adverse

employment action. See Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 177–78 (2009). To prove

such claims, a plaintiff may rely on either direct or circumstantial evidence of discrimination.

Where, as here, a plaintiff relies on circumstantial evidence, courts apply the familiar McDonnell

Douglas burden-shifting framework. See Willis 808 F.3d at 644 (citing Keller v. Orix Credit All.,

Inc., 130 F.3d 1101, 1108 (3d Cir. 1997) (reaffirming the application of a “slightly modified

version of [McDonnell Douglas] in ADEA cases”)).

       Under the McDonnell Douglas framework, a plaintiff must first establish a prima facie case

of discrimination by pointing to evidence supporting the following elements: (1) the plaintiff is at

least forty years old; (2) the plaintiff was qualified for the position in question; (3) the plaintiff

suffered an adverse employment action; and (4) the plaintiff was ultimately replaced by someone

sufficiently younger so as to support an inference of discrimination. See Burton, 707 F.3d at 426.

“Where the plaintiff is not directly replaced, the fourth element is satisfied if the plaintiff can

                                                 12
           Case 2:19-cv-01578-CCW Document 59 Filed 07/20/21 Page 13 of 24




provide facts which ‘if otherwise unexplained, are more likely than not based on the consideration

of impermissible factors.’” Pivirotto v. Innovative Sys., Inc., 191 F.3d 344, 352 (3d Cir. 1999)

(quoting Furnco Constr. Corp. v. Waters, 438 U.S. 567, 577 (1978)).

       Producing evidence sufficient to satisfy the elements of a prima facie case creates an

“inference of unlawful discrimination,” Pivirotto, 191 F.3d at 357, which an employer must then

rebut at the next step of the McDonnell Douglas analysis by “articulat[ing] a legitimate

nondiscriminatory reason for the adverse employment action.” Jones v. Sch. Dist. of Phila., 198

F.3d 403, 412 (3d Cir. 1999) (citing Keller, 130 F.3d at 1108). To meet its burden, “the employer

must provide evidence that will allow the factfinder to determine that the decision was made for

nondiscriminatory reasons.” Fuentes v. Perskie, 32 F.3d 759, 763 (3d Cir. 1994).

       If the employer meets its burden at the second step, “[t]he third step in the McDonnell

Douglas analysis shifts the burden of production back to the plaintiff to provide evidence from

which a factfinder could reasonably infer that the employer's proffered justification is merely a

pretext for discrimination.” Burton, 707 F.3d at 426–27 (citing Fuentes, 32 F.3d at 764–65). To

make this showing of pretext and defeat summary judgment, a plaintiff must point to evidence that

would allow a factfinder to reasonably either: “‘(1) disbelieve the employer's articulated legitimate

reasons; or (2) believe that an invidious discriminatory reason was more likely than not a

motivating or determinative cause of the employer's action.’” Id. at 427 (quoting Fuentes, 32 F.3d

at 764).

       B.       Any Claim Based on the September 2017 Reduction is Untimely
       As a threshold matter, to seek relief under the ADEA a plaintiff must first exhaust his or

her administrative remedies, as provided by 29 U.S.C. § 626(d). See Hildebrand v. Allegheny Cty.,

757 F.3d 99, 111 (3d Cir. 2014). Under that provision, a plaintiff in a so-called “deferral” state,

such as Pennsylvania, must file his charge with the EEOC within 300 days of the alleged unlawful

                                                 13
        Case 2:19-cv-01578-CCW Document 59 Filed 07/20/21 Page 14 of 24




employment action. Id. Claims that are not timely filed with the EEOC fail as a matter of law.

Id. (noting that “[a] plaintiff’s obligation to timely file with the EEOC is a condition precedent to

filing suit under the ADEA.”) (citation omitted).

       It is undisputed that Mr. Angelopoulos’ hours were first reduced from 40 hours per week

to 32 hours per week on September 17, 2017, and that Mr. Angelopoulos did not file his charge

with the EEOC until August 10, 2018. See ECF No. 46 at ¶ 44; ECF No. 47-7 (Mr. Angelopoulos’

EEOC Charge). Because August 10, 2018 was more than 300 days after the alleged violation on

September 17, 2017, any claim based on that alleged adverse action is time-barred. See O'Connor

v. City of Newark, 440 F.3d 125, 127 (3d Cir. 2006) (individually actionable discriminatory acts

“must be raised within the applicable limitations period or they will not support a lawsuit.”) (citing

AMTRAK v. Morgan, 536 U.S. 101, 113 (2002)). Furthermore, Plaintiff does not argue for, nor

do there appear to be any facts in the record sufficient to support, application of either equitable

tolling or the “single filing rule.” See Ruehl v. Viacom, Inc., 500 F.3d 375, 383–386 (3d Cir. 2007).

Therefore, Mr. Angelopoulos’ claims based on the September 2017 reduction, will be dismissed

with prejudice for failure to exhaust administrative remedies.

       C.      Mr. Angelopoulos Has Not Raised a Triable Issue of Fact Regarding HDR’s
               Proffered Justification for the March 2018 Reduction
       With respect to the March 2018 reduction in Mr. Angelopoulos’ hours, HDR argues that

Mr. Angelopoulos cannot meet his burden to establish a prima facie case of age discrimination

because (1) the reduction from 32 to 20 hours per week was not an adverse employment action

and (2) his alleged comparator, David Watson, was not similarly situated to Plaintiff such that an

inference of discrimination can be drawn. See ECF No. 48 at 5–8. HDR also argues that even if

Mr. Angelopoulos can establish a prima facie case of age discrimination, he cannot meet his burden

at step three of the McDonnell Douglas analysis with respect to showing pretext. See id. at 8–12.


                                                 14
        Case 2:19-cv-01578-CCW Document 59 Filed 07/20/21 Page 15 of 24




               1.      Prima Facie Case
       The Court finds that Mr. Angelopoulos has established a prima facie case of employment

discrimination. HDR does not challenge the first and second elements of the prima facie case;

that Mr. Angelopoulos was over 40 years old at the time of the alleged adverse action and is

qualified for the position of senior electrical engineer. See ECF No. 46 at ¶ 1 (noting that Mr.

Angelopoulos was 64 years old when hired as a Senior Electrical Engineer in 2006); see also ECF

No. 56 at ¶¶ 1.B and 1.E.

       With respect to the third element of the prima facie case, HDR argues that merely reducing

Mr. Angelopoulos’ hours did not constitute an adverse employment action. However, the March

2018 reduction would have (1) moved Mr. Angelopoulos from salaried to hourly status; (2)

resulted in a reduction in his compensation; and (3) caused HDR to terminate Mr. Angelopoulos’

benefits. See ECF No. 55 at 3 (“Defendant does not dispute that the reductions took place, that

the second reduction would have resulted in a loss of benefits had Plaintiff not voluntarily

resigned…”) (emphasis original). Accordingly, the Court concludes that there is sufficient

evidence in the record for a reasonable jury to conclude that Mr. Angelopoulos suffered an adverse

employment action. See Pinskey v. Michaels Stores, Inc., Civil Action No. 2:15-cv-0184, 2016

U.S. Dist. LEXIS 168788, at *13 (W.D. Pa. Dec. 7, 2016) (noting that actions including those that

result in “a significant change in benefits” or “a demotion from full-time to part-time can constitute

adverse employment action under Third Circuit precedent.”) (citations omitted) (collecting cases).

       HDR also argues that Mr. Angelopoulos cannot satisfy the fourth and final element of a

prima facie case of age discrimination because Mr. Watson, his purported replacement and

comparator, although younger, was not similarly situated to Mr. Angelopoulos such that an

inference of discrimination can be drawn. See ECF No. 48 at 7–9. In short, HDR contends that,

despite being comparable across several relevant dimensions, Mr. Angelopoulos and Mr. Watson

                                                 15
        Case 2:19-cv-01578-CCW Document 59 Filed 07/20/21 Page 16 of 24




were not similarly situated here because, unlike Mr. Angelopoulos, Mr. Watson consistently met

his utilization targets. Id. at 8. According to HDR, “[i]n Plaintiff’s case, a true comparator would

be an engineer who was consistently failing to meet his or her utilization targets but for whom

HDR did not reduce hours.” Id.

       HDR’s argument, however, is unavailing at this stage of the analysis. To satisfy the fourth

element of his prima facie case of age-based discrimination—which the Supreme Court has said

“is not onerous,” Tex. Dep't of Cmty. Affairs v. Burdine, 450 U.S. 248, 253 (1981)—Mr.

Angelopoulos must make “some showing of disparate and age-based treatment, either through

more favorable treatment of younger workers, or by some other means.” Chase v. Frontier

Commc’ns. Corp., 361 F.Sup.3d 423, 436 (M.D. Pa. 2019). Here, Mr. Angelopoulos and Mr.

Watson shared the same job title, performed the same kind of work, were both part of the Water

Business Group, and reported to the same supervisor, Mr. Atoulikian. See ECF No. 46 at ¶¶ 1, 13,

18, 20. And, importantly, where the comparison between the two breaks down—i.e. that Mr.

Angelopoulos did not meet his utilization targets while Mr. Watson did, see ECF No. 46 at ¶¶ 39,

43—is itself the evidence Mr. Angelopoulos points to as supporting his claim that HDR treated

Mr. Watson, the younger worker, more favorably. See ECF No. 50 at 2. That is, according to Mr.

Angelopoulos, HDR gave Mr. Watson work to keep him fully occupied, while Mr. Angelopoulos’

utilization rate steadily declined. See id.

       This seeming preference for the younger employee over the older employee in work

assignments is sufficient at this stage of the analysis to satisfy the fourth element of Mr.

Angelopoulos’ prima facie case. As such, the Court concludes that there is sufficient evidence in

the record at summary judgment to create an inference of age discrimination. See Willis, 808 F.3d




                                                16
        Case 2:19-cv-01578-CCW Document 59 Filed 07/20/21 Page 17 of 24




at 644 (“Satisfying the prima facie elements creates an ‘inference of unlawful discrimination.’”)

(quoting Pivirotto, 191 F.3d at 357).

               2.      Legitimate Non-Discriminatory Reason
       Next, the Court concludes that HDR has met its burden of production at step two of the

McDonnell Douglas analysis by coming forward with evidence supporting its proffered legitimate,

non-discriminatory reason for reducing Mr. Angelopoulos’ hours. “This burden is ‘relatively

light’ and is satisfied if the employer provides evidence, which, if true, would permit a conclusion

that it took the adverse employment action for a non-discriminatory reason.” Burton, 707 F.3d at

426 (quoting Tomasso v. Boeing Co., 445 F.3d 702, 706 (3d Cir. 2006)).

       HDR claims that it reduced Mr. Angelopoulos’ hours “because he failed to meet his

utilization target for two years” and because “[i]t was HDR’s hope that this reduction in hours (and

in [Mr. Angelopoulos’] billable hour requirement) would assist Plaintiff in meeting his utilization

goal by year-end.” ECF No. 48 at 9. Indeed, HDR points to evidence that, in addition to reducing

Mr. Angelopoulos’ hours, HDR management “worked to find work for Plaintiff outside his region

and outside of the Water Business Group.” ECF No. 46 at ¶ 40. Furthermore, it is uncontested

that HDR reduced the hours of another engineer who was (1) significantly younger than Mr.

Angelopoulos and (2) also not meeting his utilization targets around the time of Mr. Angelopoulos’

March 2018 reduction. See ECF No. 46 at ¶¶ 51–52 (noting that HDR reduced the hours of

Michael Paine (56 years old) from 40 to 32 per week). According to HDR these moves were made

not on the basis of age, but for business considerations because “[u]tilization is a metric that

measures the amount of time employees spend on billable client projects versus non-billable

administrative work that is not charged to a client” and, therefore, employee utilization has a direct

impact on “HDR’s bottom line.” Id. at ¶¶ 30–31. The Court therefore concludes that HDR has



                                                 17
        Case 2:19-cv-01578-CCW Document 59 Filed 07/20/21 Page 18 of 24




articulated a legitimate, non-discriminatory reason for reducing Mr. Angelopoulos’ hours in March

2018.

               3.      Pretext
        Finally, at the last step of the McDonnell Douglas analysis, Mr. Angelopoulos must point

to evidence that would either (1) allow a factfinder to disbelieve HDR’s proffered legitimate

nondiscriminatory reason for taking adverse action or (2) allow a fact finder to believe that

unlawful discrimination was more likely than not the reason for the employer’s action. See Willis,

808 F.3d at 644–645.

        To meet his burden under the first method, a plaintiff’s evidence “‘must demonstrate such

weaknesses, implausibilities, inconsistencies, incoherencies, or contradictions in the employer's

proffered legitimate reasons for its action that a reasonable factfinder could rationally find them

“unworthy of credence.”’” Burton, 707 F.3d at 427 (quoting Fuentes, 32 F.3d at 765). Thus, “[t]o

discredit the employer’s proffered reason, however, the plaintiff cannot simply show that the

employer’s decision was wrong or mistaken, since the factual dispute at issue is whether

discriminatory animus motivated the employer, not whether the employer is wise, shrewd, prudent,

or competent.” Fuentes, 32 F.3d at 765. The second method of proving pretext, on the other hand,

requires a plaintiff “to point to evidence that would allow a factfinder to believe that an invidious

discriminatory reason was ‘more likely than not a motivating or determinative cause’ of the

employer’s action.” Willis, 808 F.3d at 644. This evidence should have “‘sufficient probative

force’ so as to allow the factfinder to ‘conclude by a preponderance of the evidence that age was

a motivating or determinative factor.’” Id. (quoting Simpson v. Kay Jewelers, 142 F.3d 639, 644–

645 (3d Cir. 1998)). Here, Plaintiff cannot make either showing.

        At the outset, the Court notes that Mr. Angelopoulos’ reliance on the comparison between

his treatment and Mr. Watson’s treatment by HDR is insufficient, on its own, to meet his burden

                                                 18
        Case 2:19-cv-01578-CCW Document 59 Filed 07/20/21 Page 19 of 24




of coming forward with evidence sufficient to raise a triable issue of fact as to whether HDR’s

legitimate, non-discriminatory reason for reducing his hours was pretextual. See Simpson, 142

F.3d at 645–646 (recognizing that “[a] decision adversely affecting an older employee does not

become a discriminatory decision merely because one younger employee is treated

differently…The ultimate inquiry is whether the decision was motivated by the affected

employee’s age.”) (citations omitted). At the pretext stage of the analysis, it is no longer sufficient

for a plaintiff to simply point to evidence of a younger employee receiving more favorable

treatment; rather, to survive summary judgment, a plaintiff must point to evidence that would

allow a reasonable jury to conclude that the employer’s proffered non-discriminatory justification

is not credible or that impermissible discrimination was the real reason for the adverse action.

       To that end, the Court finds that Mr. Angelopoulos has not pointed to evidence sufficient

to either discredit HDR’s proffered justification or allow a factfinder to conclude that the March

2018 hours reduction was motivated by age discrimination. In short, Mr. Angelopoulos’ attempt

to rebut HDR’s proffered justification for the March 2018 reduction rests on little more than Mr.

Angelopoulos’ personal belief that there “could be no other reason” for the hours reduction but

age discrimination. ECF No. 46 at ¶ 62 (quoting deposition of Mr. Angelopoulos).

       In Mr. Angelopoulos’ version of events, Mr. Watson was “hired to replace Plaintiff;” as

such, Mr. Angelopoulos points to evidence he suggests supports his theory that work that “should”

have been his was “given” to Mr. Watson. See ECF No. 50 at 2, 10–11. According to Mr.

Angelopoulos, this was a deliberately done by HDR to cause him to miss his utilization goal and

provide a justification for reducing his hours. For example, Mr. Angelopoulos argues that, had

Mr. Watson not been assigned to assist on the Second State Lift Project, those hours would have




                                                  19
         Case 2:19-cv-01578-CCW Document 59 Filed 07/20/21 Page 20 of 24




gone to Mr. Angelopoulos, improving his utilization. See ECF No. 56 at ¶¶ 2.O–P; ECF No. 50

at 14.

         The problem with this argument is that it is not supported by evidence that either discredits

any reason offered by HDR for any of its actions or would allow a reasonable factfinder to infer

that the March 2018 reduction was motivated by age discrimination. Mr. Angelopoulos offers no

reason or evidence to support why, with two senior electrical engineers in the Pennsylvania

division, it was impermissible for HDR to assign work to Mr. Angelopoulos and Mr. Watson based

principally on geography—i.e., with Mr. Watson taking the bulk of the work originating in

Kentucky and Ohio, while Mr. Angelopoulos took on Pennsylvania projects—rather than some

other method. Whether or not such a distribution of work was wise or prudent, the mere fact that

HDR could have allocated work differently between Mr. Watson and Mr. Angelopoulos, without

more, does nothing to discredit HDR’s proffered justification for the March 2018 reduction—lack

of work—nor does it support the conclusion that age discrimination was the real reason for Mr.

Angelopoulos’ hours being cut. Indeed, even where Mr. Angelopoulos points to HDR seeming to

directly “give” Mr. Watson work at Mr. Angelopoulos’ expense—the Second Stage Lift Project—

he has not pointed to any evidence that undermines HDR’s stated reasons for the move: two

engineers were needed for the “detailed design phase” because the (1) scope of the project

expanded and (2) the client’s timeline shortened.

         Lacking any evidence to show pretext, Mr. Angelopoulos’ subjective belief that the March

2018 hours reduction was motivated by age discrimination is insufficient to survive summary

judgment. See Ekhato v. Rite Aid Corp., 529 Fed. Appx. 152, 155 (3d Cir. 2013) (“[Plaintiff’s]

subjective belief that the decision to terminate her employment was discriminatory is insufficient”




                                                  20
       Case 2:19-cv-01578-CCW Document 59 Filed 07/20/21 Page 21 of 24




to show pretext) (citing Jones v. Sch. Dist. of Phila., 198 F.3d 403, 414 (3d Cir. 1999)). As such,

HDR’s Motion for Summary Judgment will be granted with respect to the March 2018 reduction.

       D.      Mr. Angelopoulos Cannot Point to Facts Necessary to Support a Viable
               Retaliation Claim
       Next, as HDR notes in its Reply, see ECF No. 55 at 4–5, Mr. Angelopoulos’ belated attempt

to assert a claim for retaliation in his opposition to HDR’s Motion for Summary Judgment fails

for multiple reasons. To establish a prima facie case of retaliation under the McDonnell Douglas

framework, a plaintiff must show “‘(1) [that he engaged in] protected employee activity; (2)

adverse action by the employer either after or contemporaneous with the employee’s protected

activity; and (3) a causal connection between the employee’s protected activity and the employer’s

adverse action.’” Daniels v. Sch. Dist. of Phila., 776 F.3d 181, 193 (3d Cir. 2015) (quoting Marra

v. Phila. Hous. Auth., 497 F.3d 286, 300 (3d Cir. 2007)).

       First, Mr. Angelopoulos did not assert a retaliation claim in his charge with the EEOC; as

such, Mr. Angelopoulos failed to exhaust his administrative remedies with respect to such a claim.

See ECF No. 47–7. Second, although Mr. Angelopoulos asserts in his Complaint that the hours

reductions constituted retaliation, see ECF No. 1 at ¶ 17, he does not allege that he ever engaged

in any protected conduct with respect to age and only pleads claims for disparate treatment

discrimination under the ADEA and PHRA. See id. at Count I (Age Discrimination, ADEA) and

Count II (Age Discrimination, PHRA). Indeed, Mr. Angelopoulos conceded during his deposition

that, prior to his resignation, he never complained to anyone at HDR that he believed age

discrimination was behind the reductions in his hours:

               Q.     So did you complain to anyone at the company that you felt
                      this decision was based on your age?
               A.     Are you talking for the November reduction?
               Q.     Yes.
               A.     No.
               Q.     Did you hire a lawyer?

                                                21
        Case 2:19-cv-01578-CCW Document 59 Filed 07/20/21 Page 22 of 24




               A.      No.

ECF No. 53-3 at 59:17–25; see also ECF No. 51 at ¶ 61 (admitting that “at no point until the filing

of his EEOC Charge did Plaintiff ever allege or complain that he believed any of HDR’s decisions

were based on his age.”). So, even if the Court were to conclude that Mr. Angelopoulos did not

fail to exhaust his administrative remedies and did not fail to plead a claim for retaliation in his

Complaint, his admission that he never complained about any purported age-based discrimination

is fatal to any purported claim for unlawful retaliation. That is, absent some protected conduct on

the part of the plaintiff—which can include as little as informal complaints to management—there

can be no claim for retaliation. See, e.g., Daniels 776 F.3d at 193–94 (discussing protected activity

as the first prong of a prima facie claim for retaliation). Accordingly, because Mr. Angelopoulos

cannot point to evidence sufficient to raise a triable issue of fact with respect to any purported

retaliation claim, any such claim will be dismissed with prejudice.

       E.      Mr. Angelopoulos Cannot Point to Facts Sufficient to Support a Claim for
               Constructive Discharge
       Next, HDR argues, and the Court agrees, that Mr. Angelopoulos cannot point to facts

sufficient to support any claim that “he was forced to quit his job due to the reduction in his hours

and the loss of his office.” ECF No. 48 at 12 (citing ECF No. 1 at ¶ 17 (“The same conduct also

constituted sufficient reason for Plaintiff’s constructive termination.”)).

       Courts in the Third Circuit “employ an objective test to determine whether an employee

can recover on a claim of constructive discharge.” Colwell v. Rite Aid Corp., 602 F.3d 495, 502

(3d Cir. 2010) (quoting Duffy v. Paper Magic Group, Inc., 265 F.3d 163, 167 (3d Cir. 2001)).

Therefore, at summary judgment, the Court must determine “whether ‘the employer knowingly

permitted conditions of discrimination in employment so intolerable that a reasonable person

subject to them would resign.’” Sheridan v. E.I. DuPont de Nemours & Co., 100 F.3d 1061, 1075


                                                 22
          Case 2:19-cv-01578-CCW Document 59 Filed 07/20/21 Page 23 of 24




(3d Cir. 1996) (quoting Aman v. Cort Furniture Rental Corp., 85 F.3d 1074, 1084 (3d Cir. 1996)).

Because “the law does not permit an employee’s subjective perceptions to govern a claim of

constructive discharge,” Gray v. York Newspapers, Inc., 957 F.2d 1070, 1083 (3d Cir. 1992), “an

employee claiming to have been constructively discharged must demonstrate that the conduct of

which he complains ‘surpasse[d] a threshold of intolerable conditions.’” Wiest v. Tyco Elecs.

Corp., 812 F.3d 319, 331 (3d Cir. 2016) (quoting Suders v. Easton, 325 F.3d 432, 444 (3d Cir.

2003)).

          Here, Mr. Angelopoulos’ claim for constructive discharge fails because he cannot point to

facts from which a reasonable fact-finder could conclude that he was subjected to discriminatory

conditions, let alone discriminatory conditions that were so intolerable that “a reasonable person

would have felt compelled to resign.” Colwell, 602 F.3d at 502. Indeed, Mr. Angelopoulos

admitted that no one at HDR ever attributed the hours reductions, loss of benefits, or loss of his

office to his age. See ECF No. 46 at ¶¶ 60–61. Furthermore, during his deposition, Mr.

Angelopoulos conceded that no one at HDR ever subjected him to age-based comments. See ECF

No. 53-3 at 92:8–25. Viewing the facts in the light most favorable to Mr. Angelopoulos, a

reasonable fact-finder could not conclude that he was subjected to discriminatory conditions so

intolerable that he was forced to resign.

          F.     HDR’s Motion to Strike Will Be Denied as Moot
          Finally, HDR’s Motion to Strike seeks to have Section VIII of Mr. Angelopoulos’

Opposition—the section, addressed above, which sets out Mr. Angelopoulos’ Rule 56(d) request—

stricken under Rule 12(f) as “redundant,” because it attempts to re-litigate Mr. Angelopoulos’

previously denied Motion to Compel, and because it is “impertinent and immaterial to Plaintiff’s

Opposition and also scandalous because it challenges Defendant’s integrity and truthfulness

throughout the discovery process.” ECF No. 54 at ¶ 19. Because the Court has already addressed

                                                 23
       Case 2:19-cv-01578-CCW Document 59 Filed 07/20/21 Page 24 of 24




Mr. Angelopoulos’ Rule 56(d) request, see Section I.B, supra, and because the Court will grant

HDR’s Motion for Summary Judgment in full, HDR’s Motion to Strike will be denied as moot.

IV.    Conclusion
       For the foregoing reasons, Defendant HDR Engineering, Inc.’s Motion for Summary

Judgment will be GRANTED IN FULL. Accordingly, final judgment will be entered in its favor

and Plaintiff Constantine Angelopoulos’ Complaint will be DISMISSED. Finally, HDR’s Motion

to Strike will be denied as MOOT.

       DATED this 20th day of July, 2021.



                                            BY THE COURT:



                                            /s/ Christy Criswell Wiegand
                                            CHRISTY CRISWELL WIEGAND
                                            United States District Judge




cc (via ECF email notification):

All Counsel of Record




                                             24
